NICHOLS, Justice.
The Plaintiff, Prudence Wills, brought this action against the Defendant, Town of Kennebunkport, which Town, under the will of the late Russell Kittridge, was the distributee of the proceeds of the sale to the Plaintiff of the testator’s residence. That sale was made by Kittridge’s Personal Representative, who is not named as a party to this litigation. After the Superior Court (York County) had entered summary judgment for the Defendant Town, she brings her appeal here.
We conclude that the Plaintiff’s action is barred by the limitations period ordained by our Probate Code, which provides that claims against distributees are limited to a period of three years after a decendent’s death or one year after the distribution of property, whichever is later. 18-A M.R. S.A. § 3-1006 (1981). Alternatively, this action is barred because this claim, based on a sales contract with the testator’s Personal Representative, was brought more than four months after the Personal Representative’s performance thereunder. 18-A M.R.S.A. § 3-803(b) (1981).
The entry is:
Judgment affirmed.
All concurring.